In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1078
REFUGIO RUIZ-CORTEZ,
                                                  Plaintiff-Appellant,
                                 v.

CITY OF CHICAGO, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 1:11-cv-01420 — Harry D. Leinenweber, Judge.
                     ____________________

      ARGUED MARCH 29, 2019 — DECIDED JULY 26, 2019
                ____________________

   Before HAMILTON, BARRETT, and ST. EVE, Circuit Judges.
   ST. EVE, Circuit Judge. Glenn Lewellen, a dirty cop with the
Chicago Police Department (CPD), arrested Refugio Ruiz-
Cortez for possessing cocaine. Lewellen served as the key
witness at the trial, where Ruiz-Cortez was convicted. Ruiz-
Cortez then spent a decade in prison before the federal
government discovered Lewellen’s crimes, which included
drug conspiracy, racketeering, and, according to the
government, perjury at Ruiz-Cortez’s trial. The government
2                                                     No. 18-1078

prosecuted Lewellen and moved to vacate Ruiz-Cortez’s
conviction, recognizing that without Lewellen’s testimony
there was no evidence to prosecute Ruiz-Cortez.
    Ruiz-Cortez sued the City of Chicago and Lewellen for
violating his constitutional rights. See 42 U.S.C. § 1983. He
complained that the City and Lewellen withheld material
impeachment evidence—namely, evidence of Lewellen’s
drug and racketeering crimes. See Giglio v. United States, 405
U.S. 150 (1972); Brady v. Maryland, 373 U.S. 83 (1963). The
district court dismissed the claim against the City at summary
judgment, concluding that there was no evidence of
municipal liability. See Monell v. Dep’t of Social Servs., 436 U.S.
658 (1978). A jury later found for Lewellen, despite his refusal
to testify based on the Fifth Amendment right against self-
incrimination.
    We affirm the dismissal of the City. Ruiz-Cortez failed to
marshal the evidence needed to meet Monell’s high standard.
But we vacate the judgment for Lewellen and remand for a
new trial against him. The district court allowed Lewellen to
offer innocent explanations for his Fifth Amendment invoca-
tion, ones that fly in the face of Fifth Amendment law, and it
then failed to instruct the jury about when a Fifth Amendment
invocation is proper. Those errors, taken together, made for a
fundamentally unfair trial.
                         I. Background
   The background to this appeal concerns two drug-dealing
schemes, one involving Ruiz-Cortez and the other involving
Lewellen and his go-to informant Saul Rodriguez. It also con-
cerns three trials: the prosecution of Ruiz-Cortez, the
No. 18-1078                                                  3

prosecution of Lewellen, and the civil dispute that gives rise
to this appeal.
     In June 1999, the CPD and Drug Enforcement Administra-
tion (DEA) started surveilling Ruiz-Cortez’s suburban home,
suspecting it was a part of a drug-dealing operation. They ar-
rested two people for picking up drugs from the home on
June 23, 1999, and a few weeks later, on July 8, 1999, they ar-
rested Ruiz-Cortez. Lewellen claimed to have recovered a bag
filled with cocaine bricks just outside of Ruiz-Cortez’s home.
A search of the home turned up $1,800 in hundred-dollar bills
stored in a broken vacuum cleaner.
   A grand jury indicted Ruiz-Cortez for cocaine possession
with intent to distribute in December 1999. At trial, the gov-
ernment relied primarily on Lewellen as a witness; he was the
only member of law enforcement who claimed to have seen
Ruiz-Cortez with the drugs. Lewellen testified that he and
others had been observing Ruiz-Cortez’s home on the day of
the arrest, when Lewellen saw Ruiz-Cortez stick his head out
the door a few times, as if he was expecting company. Lewel-
len said that Ruiz-Cortez later walked onto his back porch
with a plastic bag. Lewellen and another officer pulled up to
the home, and, according to Lewellen, Ruiz-Cortez dropped
the bag and returned inside. Ruiz-Cortez, for his part, took
the stand and maintained that the drugs had been planted.
The jury found Ruiz-Cortez guilty, and the district court sen-
tenced him to 17 and a half years in prison.
    Several years later, the DEA began investigating Lewellen
and Rodriguez for their crimes. In 2009, a grand jury indicted
the two for, among other things, conspiracy and racketeering.
The predicate acts in the racketeering count included murder,
kidnapping, and—most relevant here—obstruction of justice,
4                                                   No. 18-1078

stemming from Lewellen’s testimony in Ruiz-Cortez’s trial.
Rodriguez pleaded guilty and began cooperating with the
government, including by testifying at Lewellen’s eventual
criminal trial.
    At Lewellen’s trial, in 2012, Rodriguez testified that he met
Lewellen in 1996. He quickly began providing Lewellen con-
fidential information about local drug sales. Rodriguez also
continued selling drugs himself, and in 1997, federal agents
arrested him after discovering more than 150 pounds of ma-
rijuana in his vehicle. Lewellen, however, convinced federal
law enforcement not to press charges against Rodriguez, cit-
ing his substantial cooperation with the CPD. And substantial
it was—records, according to Ruiz-Cortez, show the CPD
paid Rodriguez more than $800,000 for his information over
the course of several years.
   Rodriguez’s testimony highlighted the various crimes he
committed with Lewellen. Rodriguez explained, for example,
that in 1998 Lewellen gave him multiple kilograms of cocaine,
which he resold. The same year, Rodriguez and Lewellen
plotted to rob another drug dealer of $500,000 under the guise
of a legitimate police stop. The two planned to repeat that
crime against another dealer some months later, this time for
$800,000. Rodriguez also testified that he had planted drugs
on at least one unwitting person at Lewellen’s behest.
    Rodriguez further touched on the events that led to Ruiz-
Cortez’s arrest. Rodriguez testified that he knew two suppli-
ers, Carlos Rodriguez (no relation; we will refer to him as Car-
los to avoid confusion) and Lisette Venegas. In July 1999,
Venegas told Rodriguez that she planned to pick up drugs
from the suburbs at what turned out to be Ruiz-Cortez’s
home. Rodriguez shared the information with Lewellen, and
No. 18-1078                                                  5

he told Lewellen what kind of car Venegas would be driving
to ensure that she was not arrested during the bust. This tes-
timony formed the basis of the obstruction-of-justice charge:
the government submitted that Lewellen perjured himself at
Ruiz-Cortez’s trial by lying about the circumstances of the ar-
rest in order to protect Rodriguez and Venegas. Rodriguez,
however, faced serious impeachment at trial; he admitted he
was cooperating to avoid the death penalty or a life sentence
and he had previously lied to law enforcement and the grand
jury.
    The jury ultimately found Lewellen guilty of conspiring to
possess cocaine with intent to distribute. But it hung on the
racketeering count. The government did not retry Lewellen
on that count, and the district court later sentenced Lewellen
to 18 years in prison.
    The revelation of Lewellen’s wrongdoing led the govern-
ment in 2010 to move the district court to vacate Ruiz-Cortez’s
conviction. Recognizing that the case against Ruiz-Cortez
rested almost solely on Lewellen’s testimony and reports, the
government noted that “there is virtually no admissible evi-
dence of defendant’s guilt.” The district court granted the mo-
tion and Ruiz-Cortez was released from custody.
   Ruiz-Cortez then filed this suit against Lewellen, other
CPD officers, and the City. He brought a slew of claims, but
the only ones relevant to this appeal sound in due process.
Ruiz-Cortez asserted that the defendants deprived him of due
process in two ways: by withholding exculpatory infor-
mation—namely, Lewellen’s crimes and his conspiracy with
Rodriguez—in violation of Brady v. Maryland, 373 U.S. 83
(1963), and by fabricating evidence against him. And, Ruiz-
Cortez claimed, the City was liable under Monell v. Dep’t of
6                                                  No. 18-1078

Social Servs., 436 U.S. 658 (1978), which permits liability when
a municipality is directly responsible for the constitutional
deprivation.
    After discovery, the parties cross moved for summary
judgment. The City argued that there was no issue of fact re-
garding its liability. Ruiz-Cortez, in response, relied heavily
on the 1997 Report of the Commission for Police Integrity—
or the “Webb Report,” named for the Commission’s Chair-
man, Dan Webb. The Webb Report, Ruiz-Cortez argued, high-
lighted for the City the dangers of police corruption, and thus,
there was reason to hold the City liable for failing to act ade-
quately in its wake. The district court, however, disagreed; it
concluded that there was no issue of fact regarding the City’s
liability, the Webb Report notwithstanding, and so it dis-
missed the City from the case.
    As to Lewellen’s liability, the district court decided that
there was an outstanding issue of fact. Lewellen had invoked
his Fifth Amendment right against self-incrimination when
Ruiz-Cortez sought to depose him. But the court concluded it
would not draw from that invocation a conclusively adverse
inference against Lewellen. So the due process claims against
Lewellen went to trial.
    At trial, Ruiz-Cortez testified that he had been coerced by
a man named Carlos into holding the cocaine and giving it to
Venegas. He admitted, however, that this narrative was incon-
sistent with the one he advanced during his criminal trial,
when he testified that he had never held the drugs and that
they were planted by law enforcement.
   Lewellen also took the stand, so to speak, testifying by
video from prison. When asked if he lied in a police report
No. 18-1078                                                   7

and at trial, Lewellen stated: “as I’m currently in the process
of challenging my federal case, I have been advised by my
criminal lawyers to decline to answer any questions under my
Fifth Amendment. Mr. Smith, I would love to testify in
this … .” Ruiz-Cortez’s lawyer cut him off with an objection
and the court instructed Lewellen to simply answer the
question, though it did not instruct the jury to disregard
Lewellen’s comment about how he would “love to testify.”
After a few more Fifth Amendment invocations, the parties
stipulated that Lewellen would assert the Fifth Amendment
to all additional questions. Lewellen’s testimony from Ruiz-
Cortez’s criminal case was also read to the jury.
    Other witnesses testified, including Ruiz-Cortez’s girl-
friend, his sister, Venegas, and DEA agents. Ruiz-Cortez’s
criminal lawyer also testified, stating that federal prosecutors
never shared Rodriguez’s relationship with Lewellen during
Ruiz-Cortez’s criminal case. Rodriguez’s testimony from
Lewellen’s prosecution was read to the jury as well (he had
asserted the Fifth Amendment during his deposition). The
parties then entered stipulations relating to Lewellen’s crimi-
nal case: (1) Lewellen had been “indicted on charges of ob-
struction of justice as part of the” racketeering count, which
related to his testimony in Ruiz-Cortez’s prosecution; (2) the
jury had hung on the racketeering count; and (3) the jury had,
however, convicted Lewellen “of felony conspiracy to possess
with intent to distribute cocaine.”
   After the presentation of the evidence, the district court
held a conference to discuss jury instructions. It was off the
record, for reasons unknown. But we can gather that during
the conference the parties disputed how to properly instruct
the jury regarding the consequences of Lewellen’s Fifth
8                                                     No. 18-1078

Amendment invocation. Ruiz-Cortez says that he offered an
instruction which stated that the jury could infer from that
invocation that truthful answers would have incriminated
Lewellen—that is, the jury could make an “adverse inference”
against Lewellen for his invocation. Ruiz-Cortez’s proposed
instruction also made clear that the Fifth Amendment could
only be invoked “when honest answers would tend to subject
the answerer to criminal liability.”
    The district court rejected that instruction. It is not clear
why—again, the conference was held off the record—but the
parties seem to agree that the district court’s decision
stemmed from a belief that incrimination is not the sole basis
for a Fifth Amendment invocation. The district court had, in
fact, made this belief express in its motion-in-limine rulings.
There, in deciding that Lewellen and his lawyers could ex-
plain Lewellen’s invocation of the Fifth Amendment, the dis-
trict court asserted that “potential liability” is not “the only
reason a defendant may have to invoke the Fifth.” So at trial
the district court opted to give another instruction, as it briefly
noted during a subsequent, on-the-record conference. This in-
struction told the jury that it could, but did not have to, draw
an adverse inference from a Fifth Amendment invocation. It
did not, as Ruiz-Cortez wanted, instruct the jury about when
a Fifth Amendment invocation is proper.
    After receiving this and other instructions, and after
deliberation, the jury found for Lewellen. Ruiz-Cortez then
filed a motion for judgment as a matter law, Fed. R. Civ. P. 50,
or alternatively a new trial, Fed. R. Civ. P. 59. The district
court granted the first motion and overturned the jury’s
verdict, concluding that the stipulation to Lewellen’s
conviction required a finding that he had withheld Brady
No. 18-1078                                                     9

material, namely, his criminal activity. But on the City’s
motion for reconsideration, the district court reversed course.
It decided that the stipulation did not indicate when that
criminal activity had occurred—it was possible that it
occurred after Ruiz-Cortez’s arrest and prosecution and
therefore had not been withheld—and the jury did not have
to accept the other testimonial evidence. Ruiz-Cortez
appealed.
                         II. Discussion
    On appeal, Ruiz-Cortez contends that the judge erred both
at summary judgment, in dismissing his Monell claim against
the City, and after trial, reversing course and letting the jury’s
judgment for Lewellen stand. We address both contentions in
turn.
A. Monell Claim Against the City
    The district court dismissed the Monell claim against the
City at summary judgment, so we review that decision de
novo. Mollet v. City of Greenfield, 926 F.3d 894, 896 (7th Cir.
2019). Summary judgment is appropriate when there is no
genuine issue of material fact regarding liability and the mo-
vant, here the City, is entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(a). We interpret the record in favor of Ruiz-
Cortez, as the nonmovant. Valenti v. Lawson, 889 F.3d 427, 429
(7th Cir. 2018).
    There is no respondeat superior liability for municipalities
under 42 U.S.C. § 1983. Monell, however, holds that munici-
palities may be liable for § 1983 claims when they are directly
responsible for the constitutional deprivation. 436 U.S. at 691–
94. To establish that responsibility, and thus liability under
Monell, a plaintiff must ultimately prove three elements: (1) a
10                                                  No. 18-1078

municipal action, which can be an express policy, a wide-
spread custom, or an act by an individual with policy-making
authority; (2) culpability, meaning, at a minimum, deliberate
conduct; and (3) causation, which means the municipal action
was the “moving force” behind the constitutional injury. See
Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397,
404–07 (1997).
    At summary judgment, Ruiz-Cortez complained of two
City customs: the practice of using paid, active criminals as
informants and the failure to supervise informants and their
officer-handlers. We can generously assume, for analytical
purposes only, that both customs were widespread and
attributable to the City, thus meeting the first step of Monell.
(And we can also assume, again for analytical purposes only,
that Ruiz-Cortez in fact suffered a Brady injury by virtue of
Lewellen’s failure to disclose his criminal activity.) Ruiz-
Cortez’s claim against the City still falters at Monell’s other
steps: there is no record evidence of culpability or causation.
    Start with the first custom. Even assuming that there was
a custom of using paid criminal informants, that practice is
not “itself” violative of any federal right, including Brady. So
Ruiz-Cortez must, as he concedes, show that the City engaged
in that practice with deliberate indifference to the fact that it
would lead officers to violate federal law. Bryan Cty., 520 U.S.
at 406–07 (a plaintiff challenging municipal action that is not
“itself” violative of federal law must show that the action was
taken with “deliberate indifference”); Lapre v. City of Chicago,
911 F.3d 424, 430, 434 (7th Cir. 2018) (same). But no record ev-
idence shows that degree of culpability. The Webb Report, on
which Ruiz-Cortez relies most heavily, does not conclude that
the use of informants poses a constitutional hazard to
No. 18-1078                                                     11

civilians. Nor does Ruiz-Cortez point to others who have suf-
fered the Brady injuries he has as a result of the custom. Accord
City of Oklahoma City v. Tuttle, 471 U.S. 808, 824 (1985) (plural-
ity) (“[W]here the policy relied upon is not itself unconstitu-
tional, considerably more proof than the single incident will
be necessary.”). Without evidence that could have put the
City on notice of the Brady risks in employing informants,
there is no issue of fact regarding the City’s lack of culpability.
    Ruiz-Cortez’s first custom suffers an even greater causa-
tion problem. Causation under Monell requires a “direct
causal link” between the municipal action and the constitu-
tional injury. Bryan Cty., 520 U.S. at 404. Ruiz-Cortez has not
identified such causation-related evidence, which makes
sense: there is a real gap between a custom of paying criminal
informants, even handsomely paying prolific informants, and
Ruiz-Cortez’s alleged Brady injury, which resulted from an of-
ficer’s corruption. Indeed, as far as the record shows, Lewel-
len’s rogue decision to engage in a drug conspiracy entirely
gave rise to the Brady injury. The City, therefore, cannot be
liable; Monell does not subject municipalities to liability for
the actions of misfit employees. See Glisson v. Indiana Dep’t of
Corr., 849 F.3d 372, 379 (7th Cir. 2017) (en banc); Thomas v. Cook
Cty. Sheriff’s Dept., 604 F.3d 293, 306 (7th Cir. 2010).
   Ruiz-Cortez understands causation this way: Without the
custom, there would have been no long-term relationship be-
tween Lewellen and Rodriguez; and without the Lewellen-
Rodriguez relationship, Lewellen would not have engaged in
a drug conspiracy and other crimes with Rodriguez—the im-
peachment evidence Lewellen failed to disclose in violation
of Brady. That reasoning, however, amounts only to a
12                                                   No. 18-1078

showing of but-for causation, which does not suffice under
Monell. Wilson v. Cook Cty., 742 F.3d 775, 784 (7th Cir. 2014).
    Ruiz-Cortez’s second custom fares no better. Failure-to-
supervise claims, like failure-to-train claims, are a “tenuous”
form of Monell liability. Connick v. Thompson, 563 U.S. 51, 61
(2011). This is because such claims seek to hold a municipality
liable not for directly inflicting injury, as was the case in Mo-
nell, but rather for causing an employee’s misconduct. See
Bryan Cty., 520 U.S. at 405; see also Tuttle, 471 U.S. at 822–23.
Municipal failure claims are thus available only in “limited
circumstances,” City of Canton, Ohio v. Harris, 489 U.S. 378, 387
(1989), and they are subject to “rigorous” fault and causation
requirements, Bryan Cty., 520 U.S. at 405. As to fault, here too
Ruiz-Cortez must show deliberate indifference. See Connick,
563 U.S. at 61; Alexander v. City of S. Bend, 433 F.3d 550, 557
(7th Cir. 2006).
    Ruiz-Cortez’s failure-to-supervise claim does not meet
these high requirements. There is, to start, no issue of fact re-
lating to the City’s deliberate indifference. The record does
not contain evidence that would have, or should have, noti-
fied the City that the informant-handler relationship would
devolve into a drug conspiracy and give rise to Brady prob-
lems. See Miranda v. Cty. of Lake, 900 F.3d 335, 345 (7th Cir.
2018). Most conspicuously absent: any evidence that others,
besides Lewellen, committed Brady violations like the ones
Ruiz-Cortez allegedly suffered. That kind of evidence is nor-
mally required for a failure-to-supervise or a failure-to-train
claim. Connick, 563 U.S. at 62.
    Ruiz-Cortez again cites the Webb Report. But that report,
as we explained earlier, deals with police corruption and nar-
cotics crimes generally. It does not criticize the use of criminal
No. 18-1078                                                    13

informants or mention potential Brady violations. Ruiz-Cortez
also emphasizes the magnitude of Rodriguez’s work and pay:
more than sixty cases worked (most of which occurred after
he was caught with bales of marijuana in 1996) and pay total-
ing about $800,000. Should that record have raised eyebrows?
Probably. But it is a stretch to assert, as Ruiz-Cortez does, that
Rodriguez’s record put the City on notice of the high proba-
bility of the injury Ruiz-Cortez eventually suffered. See Con-
nick, 563 U.S. at 61–62. Lewellen’s crimes, not Rodriguez’s ex-
ploits, caused the alleged Brady violation, and nothing pre-
sented suggests that an informant’s prolific and well-paid rec-
ord alone indicates that a handler may become so criminally
corrupt as to create Brady risks. The record instead shows, at
most, negligent supervision on the City’s part, but negligence
does not suffice under Monell. Bryan Cty., 520 U.S. at 407.
    There is a causation problem, too. Ruiz-Cortez relies again
on a but-for line of reasoning, which is insufficient. And the
requisite “moving force” causation cannot be reasonably in-
ferred from this record. A municipality’s failure to supervise
handlers and informants is one thing; it is entirely another for
those handlers and informants to conspire to deal drugs, as
happened here.
    Moving away from Monell’s teachings, Ruiz-Cortez makes
a final, novel argument. He contends the district court should
not have dismissed the City at summary judgment because it
left the jury to decide the Brady claim against Lewellen with-
out learning about the “landscape” of the CPD’s corrupt his-
tory. This is not an evidentiary argument; Ruiz-Cortez does
not argue that the CPD’s history was relevant to his Brady
claim against Lewellen. See Fed. R. Evid. 401, 402. The argu-
ment is instead an end-run to Monell: even if there is no claim
14                                                    No. 18-1078

against the City, Ruiz-Cortez believes, the City needed to be
put on trial to understand its employee’s misconduct. Monell
is not so easily avoided.
   The district court, therefore, correctly dismissed Ruiz-
Cortez’s Monell claim at summary judgment.
B. Brady Claim Against Lewellen
    We move from summary judgment to trial. Ruiz-Cortez
challenges the district court’s denial of his posttrial motions
for judgment as a matter of law (after reconsideration), Fed.
R. Civ. P. 50, and for a new trial, Fed. R. Civ. P. 59. Both mo-
tions asked the district court to upset the jury’s finding that
Lewellen did not violate Brady.
    Under Brady, “a defendant’s due process rights are vio-
lated if the state withholds favorable evidence from the de-
fense that is material to the defendant’s guilt or punishment.”
Sims v. Hyatte, 914 F.3d 1078, 1087 (7th Cir. 2019). The strain
of Brady relevant here is Giglio v. United States, 405 U.S. 150
(1972), which extends Brady’s holding about exculpatory evi-
dence to “material impeachment evidence.” Thompson v. City
of Chicago, 722 F.3d 963, 972 (7th Cir. 2013); see also United
States v. Bagley, 473 U.S. 667, 676 (1985) (rejecting a “distinc-
tion between impeachment evidence and exculpatory evi-
dence” under Brady). Brady applies even if evidence is known
only to police officers. Youngblood v. W. Virginia, 547 U.S. 867,
869 (2006); see also Coleman v. City of Peoria, Ill., 925 F.3d 336,
349 (7th Cir. 2019).
    Ruiz-Cortez’s claim at trial was that Lewellen violated
Brady by failing to disclose his corruption and criminal con-
duct. These facts, as even Lewellen concedes, could have sig-
nificantly impeached Lewellen’s credibility when he acted as
No. 18-1078                                                      15

the key witness in Ruiz-Cortez’s earlier criminal prosecution.
See, e.g., Wearry v. Cain, 136 S. Ct. 1002, 1007 (2016) (withhold-
ing impeachment evidence of state’s star witness violated
Brady).
   1. Rule 50: Judgment as a Matter of Law
    With the Brady rights established, we first turn to the mo-
tion for judgment as a matter of law. We review the district
court’s decision to deny Ruiz-Cortez’s Rule 50 motion de
novo. Martin v. Milwaukee Cty., 904 F.3d 544, 550 (7th Cir.
2018).
    Rule 50 states that after a jury verdict a district court may
“direct the entry of judgment as a matter of law” if “a reason-
able jury would not have a legally sufficient evidentiary basis
to find” as the actual jury did. Fed. R. Civ. P. 50(a), (b). This is
a high bar. In our Rule 50 review, we give the nonmovant “the
benefit of every inference” while refraining from weighing for
ourselves the credibility of evidence and testimony. Equal Em-
ployment Opportunity Comm’n v. Costco Wholesale Corp., 903
F.3d 618, 621 (7th Cir. 2018). We look at the entire trial record,
but we must “disregard all evidence favorable” to the movant
that “the jury is not required to believe.” Reeves v. Sanderson
Plumbing Prod., Inc., 530 U.S. 133, 150–51 (2000). This means,
in practice, that we accept all evidence in the nonmovant’s fa-
vor plus the “uncontradicted and unimpeached” testimony
from “disinterested” witnesses and, as in this case, the parties’
stipulations. Id. Only if no rational jury could have found for
the nonmovant may we disturb the jury’s verdict. United
States v. Funds in the Amount of One Hundred Thousand & One
Hundred Twenty Dollars ($100,120.00), 901 F.3d 758, 770 (7th
Cir. 2018).
16                                                  No. 18-1078

    Ruiz-Cortez cannot meet Rule 50’s high bar. For Lewellen
to have violated Ruiz-Cortez’s Brady rights, he must have
been conspiring with Rodriguez before Ruiz-Cortez’s
prosecution—otherwise there was no impeachment material
to disclose. But no undisputed evidence established that fact,
as Lewellen pointed out in his motion for reconsideration. The
stipulations, most notably, did not date the start of Lewellen’s
crimes. So reading the record in Lewellen’s favor, as we must,
the jury could have believed that whatever crimes Lewellen
committed, he committed after Ruiz-Cortez’s prosecution. Or
at a minimum, the jury could have concluded that Ruiz-
Cortez, the claimant, had not borne his burden to show
otherwise.
    To be sure, Rodriguez testified to crimes he committed
with Lewellen before Ruiz-Cortez’s prosecution. In 1998, Ro-
driguez claimed, Lewellen gave him two kilograms of co-
caine, and not long after the pair robbed a drug dealer to-
gether. Ruiz-Cortez makes much of this testimony—but the
jury was not required to believe it. See Reeves, 530 U.S. at 150–
51. Rodriguez was not a disinterested party; he was a cooper-
ator during Lewellen’s prosecution. Nor was his testimony
unimpeached; he admitted to perjuring himself before the
grand jury, to say nothing of his long rap sheet. The jury,
therefore, was not required to accept his testimony. Most of
Ruiz-Cortez’s remaining Rule 50 arguments ask us to reweigh
the evidence, which we cannot do.
    A different argument from Ruiz-Cortez is worth address-
ing. At times in his brief, he seems to stray from his core Brady
claim and argue that the impeachment evidence was not Lew-
ellen’s corruption but rather his use of Rodriguez, a well-paid
criminal informant, to arrest Ruiz-Cortez. This alternative
No. 18-1078                                                    17

theory presents a different obstacle for Ruiz-Cortez: even as-
suming that Rodriguez’s involvement constituted impeach-
ment evidence, the jury could have reasonably found that it
was immaterial under Brady. Evidence is material under Brady
“if there is a reasonable probability that, had the evidence
been disclosed to the defense, the result of the proceeding
would have been different.” Strickler v. Greene, 527 U.S. 263,
280 (1999) (quoting Bagley, 473 U.S. at 682). Ruiz-Cortez offers
no explanation as to why the jury had to accept that his pros-
ecution could have come out differently if Rodriguez’s use
had been highlighted at his trial. We do not see one either.
Criminal informants are commonplace in drug investigations.
   A rational jury could have found, based on the evidence it
was required to accept, that Ruiz-Cortez had not carried his
burden of showing that Lewellen violated Brady. The district
court was thus correct to deny Ruiz-Cortez’s motion for judg-
ment as a matter of law.
   2. Rule 59: New Trial
   Ruiz-Cortez’s motion for a new trial is a different matter.
We review the district court’s denial of that motion for an
abuse of discretion, keeping in mind that a legal error can
amount to an abuse of discretion. Martinez v. City of Chicago,
900 F.3d 838, 844 (7th Cir. 2018); United States v. Dessart, 823
F.3d 395, 404 (7th Cir. 2016).
    Rule 59 differs from Rule 50. See Mejia v. Cook Cty., 650 F.3d
631, 634 (7th Cir. 2011). Unlike Rule 50, a new trial under Rule
59 may be based on “any reason” recognized by federal law.
Fed. R. Civ. P. 59(a)(1)(A). This most commonly takes one of
two forms: the trial was fundamentally unfair to the movant
or the jury’s verdict went against the manifest weight of the
18                                                    No. 18-1078

evidence. Venson v. Altamirano, 749 F.3d 641, 646 (7th Cir.
2014). Ruiz-Cortez argues that both happened. We begin and
end with his argument about unfairness. When errors oc-
curred and the trial was fundamentally unfair as a result, a
new trial is appropriate. Christmas v. City of Chicago, 682 F.3d
632, 643 (7th Cir. 2012).
    According to Ruiz-Cortez, the problem started just before
trial. The district court ruled in limine that “potential liability”
is not “the only reason a defendant may have to invoke the
Fifth.” It therefore concluded that Lewellen and his lawyers
could explain at trial that Lewellen’s Fifth Amendment invo-
cation was grounded in reasons other than “the good faith be-
lief that truthful answers may tend to incriminate.” At trial,
Lewellen followed suit: he invoked his Fifth Amendment
right but quickly explained that he would “love to testify” if
his criminal case was not on appeal. Ruiz-Cortez’s lawyer
made an objection, which the court sustained, but it did not
instruct the jury to disregard Lewellen’s explanation.
     The district court’s premise was faulty. Witnesses do not
enjoy “carte blanche … to refuse to answer questions.” In re
High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651, 663–64
(7th Cir. 2002). The only valid reason to invoke the Fifth
Amendment is a reasonable fear that truthful answers may
incriminate the witness. As we have said: “To be privileged
… the answer one would give if one did answer it (and answer
it truthfully) must have some tendency to subject the person
being asked the question to criminal liability.” Id. at 663–64
(emphases added and omitted). The Supreme Court has re-
peatedly made the same point: “To qualify for the Fifth
Amendment privilege, a communication must be testimonial,
incriminating, and compelled.” Hiibel v. Sixth Judicial Dist.
No. 18-1078                                                    19

Court of Nevada, Humboldt Cty., 542 U.S. 177, 189 (2004) (em-
phasis added); see also Fisher v. United States, 425 U.S. 391, 408
(1976) (the privilege “applies only when the accused is com-
pelled to make a Testimonial Communication that is incrimi-
nating”); Hoffman v. United States, 341 U.S. 479, 486 (1951) (the
“protection must be confined to instances where the witness
has reasonable cause to apprehend danger from a direct an-
swer”); see also 1 McCormick On Evid. § 120 (7th ed. 2016)
(“The privilege applies only if compelled action is incriminat-
ing”). It is, of course, a privilege against self-incrimination,
not inconvenience or embarrassment.
    Lewellen defends the district court’s error by citing Evans
v. City of Chicago, 513 F.3d 735 (7th Cir. 2008). There, in ad-
dressing whether a defendant invoked the Fifth Amendment
in bad faith, we said: “denying wrongdoing is different than
admitting that there was no basis for invoking the Fifth
Amendment.” Id. at 744. The statement is undoubtedly true;
a witness may believe that she is innocent but nevertheless
recognize that a truthful answer may make her look guilty.
That, however, is not what happened here. Lewellen asserted
that he had nothing to hide and would testify but for his on-
going, extraneous litigation, unlike the witness in Evans. That
is not a valid excuse under the Fifth Amendment.
    Lewellen also downplays his errant explanation, but it
clearly mattered. When a defendant in a civil case invokes the
Fifth Amendment, juries are permitted, but not required, to
draw a negative inference against the defendant. E.g., Baxter
v. Palmigiano, 425 U.S. 308, 318 (1976); Thompson v. City of Chi-
cago, 722 F.3d 963, 976 (7th Cir. 2013). Key to the trial was
whether the jury would draw such an inference against Lew-
ellen and find that he sat on evidence of his crimes in violation
20                                                            No. 18-1078

of Brady. And key to the jury’s decision was its understanding
of when a defendant may properly invoke the Fifth Amend-
ment. If the jury believed that Lewellen could invoke the Fifth
Amendment on the simple ground that there was other ongo-
ing litigation—and not because truthful answers may have in-
criminated him, as Lewellen indicated—the jury was almost
certainly less likely to penalize Lewellen for his invocation.
    Perhaps the error would not have misled the jury if there
had been a clarifying instruction. The district court, however,
did not give one during or after Lewellen’s testimony, and it
rejected Ruiz-Cortez’s effort to explain to the jury when a
Fifth Amendment invocation is proper. The court opted in-
stead not to instruct the jury on the Fifth Amendment’s limits,
telling the jury only that it could, but did not have to, infer
from Lewellen’s assertion that his answers “would have been
adverse.” We do not quarrel with this instruction in the ab-
stract.1 Cf. Empress Casino Joliet Corp. v. Balmoral Racing Club,
Inc., 831 F.3d 815, 834 (7th Cir. 2016) (approving of a similar
instruction); Evans, 513 F.3d at 741 (similar). But in this case,
with Lewellen’s innocent but improper explanation firmly on
the record, the jury could well have mistakenly believed that
extraneous litigation was a valid reason to invoke the Fifth
Amendment.



     1 We do, though, note that a word like “unfavorable” instead of “ad-
verse” would likely be more accessible to lay people. See Federal Civil Jury
Instructions of the Seventh Circuit 1.19 (2017 ed.) (using “unfavorable” to
describe the inference drawn from missing witnesses). Our pattern in-
structions do not contain an instruction specifically for cases in which wit-
nesses invoke the Fifth Amendment, and we encourage the Committee to
consider adding one.
No. 18-1078                                                      21

    As we noted earlier, we cannot be sure why the district
court rejected Ruiz-Cortez’s explanatory instruction because
the conference was held off the record. (Ruiz-Cortez later
stated his objection on the record, which was wise for preser-
vation purposes, but that part of the transcript does not detail
the district court’s reasoning.) When critical moments of a
trial happen off the record, it makes appellate review difficult.
A court should make every reasonable effort to ensure there
is a record for its decisions. See also 28 U.S.C. § 753(b) (describ-
ing when court reporters must transcribe court proceedings).
And litigants should remember their obligation to develop a
record. Accord Fed. R. App. P. 10; McBride v. Hanks, 202 F.3d
274 (7th Cir. 1999). Yet even with a missing record, here, we
have little trouble concluding that Lewellen’s explanation
plus a noncorrective jury instruction led to an unfair trial for
Ruiz-Cortez.
    Lewellen also makes an argument about Brady materiality,
which is really one about harmless error. Setting aside Lewel-
len’s “love to testify” statement and the instruction, Lewellen
argues, the evidence at trial allowed the jury to conclude that
Lewellen’s crimes were not material in Ruiz-Cortez’s prose-
cution. Recall that materiality under Brady requires only a
“reasonable probability” that the result would be different.
Where, as here, the impeachment evidence is about the gov-
ernment’s star witness, it is often material. See, e.g., Wearry,
136 S. Ct. at 1007; Kyles v. Whitley, 514 U.S. 419, 441–42 (1995).
Even more importantly, here, the prosecution itself conceded
materiality. In moving to vacate Ruiz-Cortez’s conviction, the
government admitted that, with Lewellen’s crimes in the
open, there was “virtually no admissible evidence of defend-
ant’s guilt.” When the government admits that a prosecution
22                                                            No. 18-1078

should not have even happened, materiality is not a close
call.2
    We do not order a new trial lightly. See, e.g., Thompson, 722
F.3d at 980. And we, of course, recognize the skill and experi-
ence of the district court overseeing this case. The errors that
played out at trial, however, misinformed the jury about the
central question it faced: whether to infer from Lewellen’s in-
vocation that he was, in fact, corrupt when he testified against
Ruiz-Cortez. It had been told, contrary to the law, that extra-
neous litigation was reason enough to invoke the Fifth
Amendment, and no correction was ever made. No doubt a
“significant chance exists” that those errors “affected the out-
come of the trial,” especially in light of the evidence of Lew-
ellen’s corruption before Ruiz-Cortez’s prosecution. Mihailo-
vich v. Laatsch, 359 F.3d 892, 913 (7th Cir. 2004). Because we
order a new trial on these grounds, we need not address Ruiz-
Cortez’s remaining Rule 59 arguments.
                            III. Conclusion
   For these reasons, we affirm the dismissal of the claims
against the City. We vacate the judgment in favor of Lewellen
and remand for a new trial.



     2 Lewellen also takes the position in his brief that the jury could have
found that he discharged his Brady obligations. This necessarily means
that Lewellen would have confessed his crimes to federal prosecutors—
prosecutors who years later charged and prosecuted Lewellen. See Whit-
lock v. Brueggemann, 682 F.3d 567, 576 (7th Cir. 2012). It also requires be-
lieving that those same federal prosecutors, knowing Lewellen was a dirty
cop, put him on the stand at Ruiz-Cortez’s trial anyway. Lewellen offered
no support for this serious accusation and wisely backed away from it at
oral argument.